IN ‘THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

DR. AKEDA PEARSON *
: *
Vv. *
aw Civil Action No. CCB-17-2358
BOARD OF EDUCATION OF ANNE *
ARUNDEL COUNTY, ef ai., *
MEMORANDUM

Pending before the court is a motion for summary judgment, filed by defendants Board of
Education of Anne Arundel County and Mamie Perkins in her official capacity (collectively “the
Board”). For the reasons stated below, the court will grant the motion for summary judgment.

FACTUAL AND PROCEDURAL HISTORY!

The following facts are undisputed. Plaintiff Dr. Akeda Pearson, an African American
woman, was employed in the Office of Equity and Human Relations (““OEHR”) of the Board of
Education of Anne Arundel County (“BOE”) from January 2011 to July 31, 2014. The purpose ~
of the OEHR was to address achievement disparities between racial groups in Anne Arundel
public schools. (Liverman Deposition, pp. 16-17, P1.’s Resp. in Opp. to Def.’s Mat. for
Summary Judgment [“Pl.’s Resp.”] Ex. 3, ECF No, 72-3). Dr. Pearson’s responsibilities included
community outreach and human relations, as well as investigation and reporting of bias-
motivated incidents within the Anne Arundel public schools.

On August 1, 2013, defendant Mamie Perkins, an African American woman, became the
Interim Superintendent of Schools for the BOE. (Aff. of Mamie Perkins, ECF No, 65-7 at 1). On

May 28, 2014, Ms. Perkins announced the reorganization of the OEHR, which became the Office

 

' The parties have a lengthy history. Given the extensive record in this case, the court will oniy recite the minimum
necessary facts here.
of Equity and Accelerated Student Achievement (“OEASA”), (/d. at 2). The same day, Dr.
Pearson was informed that her position would be eliminated as part of the reorganization. (/d.).
Ms. Perkins told Dr. Pearson that she would be temporarily reassigned, and that if she did not
apply and get selected for another position in the BOE, her employment would terminate on July
31, 2014. (Id. at 3).

Shortly thereafter, Dr. Pearson applied for the position of Specialist for School and
Community Partnerships in the newly-created OEASA. Anthony Alston, the Executive Director
of OEASA and an African American man, !ed the interviews. (Aff. of Anthony Alston, ECF No.
65-15 at 1). Mr. Alston wanted to hire two people to fill positions as Specialist for School and
Community Partnerships. (/d.). Dr. Pearson and five other candidates interviewed for the
position on or about July 16, 2014. (/d@.), Each candidate’s interview performance was rated on a
numerical scale; scoring cards from the July 16, 2014, interviews show that Dr. Pearson ranked
fifth out of the six candidates. (/d.; Interview Scoring Card, Def.’s Mot. for Summary Judgment

[“Def.’s Mot.”] Ex. H-1, ECF No. 65-16). The highest-scoring candidate was Caucasian and not

offered a position. (Aff. of Anthony Alston, ECF No. 65-5 at 1), The candidates with the second
and third-highest scores were offered positions. (/d.). The candidate ranked second declined the
offer, but the candidate ranked third, an African American woman, accepted the position. (/d. at
2). Dr. Pearson was not offered a position in the OEASA and her employment with BOE was
terminated on July 31, 2014.

On August 12, 2014, Mr. Alston conducted a second round of interviews to fill the other .
position of Specialist for School and Community Partnerships; Dr. Pearson was not re-
interviewed during this round. The highest-scoring candidate during the second round of

interviews was a Caucasian man. (/d.; Interview Scoring Card, Def.*s Mot. Ex. H-2, ECF No.
65-17). Mr. Alston offered him the position and he accepted it. (Id).

Dr. Pearson initiated suit on August 17, 2017. Her original complaint named BOE, Ms.
Perkins, and BOE employees Arlen Liverman and George Arlotto as defendants. On March 19,
2018, this court granted motions to dismiss claims asserted against Ms. Perkins, Mr. Liverman,
and Mr. Arlotto in their individual capacities. Dr. Pearson subsequently filed an amended
complaint, naming BOE and Ms. Perkins in her official capacity as defendants (collectively “the
Board”). The Board filed a motion for summary judgment, Dr, Pearson filed her response in
opposition, and the Board filed a reply to Dr. Pearson’s response. The issues have been fully
briefed and are ripe for review.

STANDARD OF REVIEW

Federal Rule of Civil Procedure 56(a) provides that summary judgment should be granted
“if the movant shows that there is no genuine dispute as to any material fact and the movant is
entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). “A dispute is genuine if ‘a
reasonable jury could return a verdict for the nonmoving party.’” Libertarian Party of Va. v.
Judd, 718 F.3d 308, 313 (4th Cir. 2013) (quoting Dulaney v. Packaging Corp. of Am., 673 F.3d
323, 330 (4th Cir. 2012)). “A fact is material if it ‘might affect the outcome of the suit under the
governing law.’” Jd. (quoting Anderson v. Liberty Lobby, Inc., 477 U.S, 242, 248 (1986)).
Accordingly, “the mere existence of some alleged factual dispute between the parties will not
defeat an otherwise properly supported motion for summary judgment[.]” Anderson, 477 U.S. at
247-48. The court must view the evidence in the light most favorable to the nonmoving party,
Tolan v. Cotton, 134 8, Ct. 1861, 1866 (2014) (per curiam) (citation and quotation omitted), and
draw all reasonable inferences in that party’s favor, Scott v. Harris, 550 U.S. 372, 378 (2007)

(citations omitted); see also Jacobs v. N.C. Admin. Office of the Courts, 780 F.3d 562, 568-69
(4th Cir. 2015). At the same time, the court must “prevent factually unsupported claims and
defenses from proceeding to trial.” Bouchat v. Balt. Ravens Football Club, Inc., 346 F.3d 514,
526 (4th Cir, 2003) (quoting Drewitt v. Pratt, 999 F.2d 774, 778-79 (4th Cir. 1993)). .
ANALYSIS

A. Title VII Claims of Discrimination and Retaliation

Title VII of the Civil Rights Act of 1964 prohibits an employer from discriminating
against an employee on the basis of, inter alia, the employee's race. 42 U.S.C. § 2000e-2(a). A
plaintiff may avoid summary judgment on a Title vu claim through “two avenues of proof.” See
Hill v. Lockheed Martin Logistics Mgmt., Inc,, 354 F.3d 277, 284 (4th Cir. 2004) (overruled on
other grounds by University of Texas Sw. Med. Ctr. v. Nassar, 570 U.S. 338 (2013)). The first
avenue requires the plaintiff to present direct or circumstantial evidence that “raises a genuine
issue of material fact as to whether an impermissible factor such as race motivated the
employer’s adverse employment decision.” Diamond v. Colonial Life & Accident Ins. Co., 416
F.3d 310, 318 (4th Cir. 2005). If the plaintiff lacks direct or indirect evidence of discrimination,
she may proceed using the second avenue: the burden-shifting framework first established in
McDonnell Douglas Corp. vy. Green, 411 U.S. 792, 802 (1973). See Diamond, 416 F.3d at 318.
Under the McDonnell Douglas framework, the plaintiff bears the initial burden of establishing a
prima facie case of racial discrimination. McDonnell, 411 U.S. at 802. The requirements of a
prima facie case differ depending on the.type of discrimination alleged. Jenkins v. Baltimore City
Fire Dept., 862 F. Supp. 2d 427, 444 (D. Md. 2012) (citing AfcDonnell, 411 U.S. at 802 n.13). If
a plaintiff establishes a prima facie case, “the burden shifts to the employer to articulate a
legitimate, nondiscriminatory reason for the adverse employment action.” Hi//, 354 F.3d at 285.

If the defendant provides a non-discriminatory reason for the adverse employment action, “the
burden shifts back to the plaintiff to prove by a preponderance of the evidence that the
employer’s stated reasons were not its true reasons, but were a pretext for discrimination.” /d.
(quoting Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133; 143 (2000) (internal
quotation marks omitted)). This court will analyze Dr. Pearson’s claims pursuant to the
McDonnell Douglas framework.’

i. Reorganization of the OEHR

Dr. Pearson first claims that the Board’s decision to reorganize the OEHR was racially
discriminatory. The reorganization of OEHR, which eliminated Dr, Pearson’s position but did
not result in her immediate termination, was an adverse employment action that can be fairly
analogized to a “reduction in force” (RIF). Cf Corti v. Storage Tech. Corp., 304 F.3d 336, 339-
40 (Ath Cir. 2002) (characterizing the employer’s elimination of the plaintiffs position, coupled
with an offer to the plaintiff to accept a lower-ranking position within the company, as part of a
“reduction in force”); Dugan v. Albemarle Cty. Sch. Bd.,.293 F.3d 716, 720-2 1 (4th Cir, 2002)
(analyzing the plaintiff's demotion from full-time to part-time status as part of a “reduction in
force”). To establish a prima facie case of discrimination in the RIF context, the plaintiff must
show that: (1) she was in a protected class; (2) her position was selected for elimination; (3) her
job performance met the employer’s expectations; and (4) the employer “did not treat the
protected status neutrally, or there were other circumstances giving rise to an inference of

discrimination.” See Dugan, 293 F.3d at 720-21. It is undisputed that Dr. Pearson can establish

 

* Dr. Pearson appears to contest the Board’s use of the \f/cDonnell Douglas framework in their motion for sununary
judgment. (Pl.’s Resp., ECF No. 72 at 17-18). While it is true “[i]t is left to the plaintiff's discretion whether to
proceed by direct and indirect evidence or by means of the AfeDonnel! Douglas burden-shifting framework,” Foster
v. Univ. of Marvland-E. Shore, 787 F.3d 243, 249 (4th Cir, 2015), Dr. Pearson offers no direct or circumstantial
evidence of discrimination. In fact, she devotes most of her argument in opposition to summary judgment to
establishing that the Board’s proffered reasons for all alleged adverse employment actions were pretexts for

discrimination, Accordingly, the court will analyze Dr. Pearson’s Title VII claims under the AfcDonnel! Douglas
framework.
the first three elements of the prima facie case. See ECF No. 65-1 at p. 11.(conceding that Dr.
Pearson is a member of a protected class, that her position was selected for elimination, and that
her job performance met the employer’s expectations). While the Board asserts that Dr. Pearson
cannot meet the fourth element of the prima facie case, the burden of establishing a prima facie
case under the McDonnell Douglas framework is “not onerous.” See Westmoreland y. TWC
Admin. LLC, 924 F.3d 718, 725 (4th Cir, 2019) (quoting Texas Dep’t of Comty. Affairs v.
Burdine, 450 U.S. 248, 253-54 (1981)). The court will assume without deciding that Dr. Pearson
has pled sufficient facts to establish a prima facie case of discrimination with respect to the
reorganization of the OEHR.

Pursuant to the McDonnell Douglas framework, the Board has articulated a non-
discriminatory reason for the reorganization of the OEHR. Specifically, they offer that the
OEHR was reorganized because the new Interim Superintendent, Mamie Perkins, believed the
OEHR was “ineffective in achieving its goals” due to departmental inefficiencies and adversarial
relationships with schools. (Aff. of Mamie Perkins, ECF No. 65-7 at 2). According to Ms.

_ Perkins, “[t]he racial composition of the employees in the OEHR was not a factor at all in [her]
decision to reorganize the Office into the OEASA.” (/d. at 5).

A plaintiff meets her burden of showing that an employer’s proffered reason for the
adverse employment action is a pretext for discrimination if she can show that the explanation is
“unworthy of credence,” although proof of falsity will not always be sufficient. See
Westmoreland, 924 F.3d at 727 (citing Reeves, 530 U.S. at 146) (“[T]he factfinder’s rejection of
the employer’s legitimate, nondiscriminatory reasons for its action does not compe/ judgment for
the plaintiff.”) (emphasis in original), see also Mereish v. Walker, 359 F.3d 330, 336 (4th Cir.

2004). Dr. Pearson cannot meet this burden. Dr. Pearson contends that these reasons are

 
“unworthy of credence” because the OEHR was, in fact, effectively achieving its goals. But Dr.
Pearson’s statistics* regarding improved academic and disciplinary outcomes for African
American students during the time of OEHR’s existence, (Pl.’s Resp. at 5-6, ECF No. 72), do
not necessarily refute Ms. Perkins’s opinion that OEHR was ineffective. According to Ms.
Perkins, the OEHR was ineffective because “the equity and human relations aspects of the
OEHR were not acting in concert with the school performance aspect of the OEHR” and
“OQEHR’s relationship with the schools was more adversarial rather than collaborative.” (Aff. of
Mamie Perkins, ECF No. 65-7 at 1-2). Dr. Pearson may disagree with the Board’s reasons for
reorganizing OEHR, but her disagreement does not make the proffered reasons “unworthy of
credence,” See Villa v. CavaMezze Grill, LLC, 858 F.3d 896, 900-01 (4th Cir. 2017) (quoting
DeJarnetie v. Corning Inc., 133 F.3d 293, 299 (Ath Cir. 1998) (“[I]t is not our province to decide
whether the reason was wise, fair, or even correct, ultimately, so long as it truly was the reason
for the [adverse employment action].”); see also Mereish, 359 F.3d at 338-39 (plaintiffs’
assertion that their positions were important to national security did not constitute sufficient
evidence of pretext).

Dr. Pearson offers no other circumstantial evidence sufficiently probative of racial
discrimination to rebut the Board’s stated reasons for the reorganization. Dr. Pearson claims that
the reorganization of OEHR “deviated from the standard practices followed for reorganizations”
and “singled out and targeted the all-African American staff of OEHR.” (PI.’s Resp., at 20, ECF
No. 72). Specifically, she alleges that she was treated differently than Caucasian employees

whose positions were eliminated as part of the reorganization of another BOE office. (/d.). But

 

? In its reply to Dr. Pearson’s response to the motion for summary judgment, the Board objects to Dr. Pearson’s use
of these statistics because they were not “provided in a form that constitutes admissible evidence per Fed. R. Civ. P.
356.” (Def.’s Reply at 53, ECF No. 73). As the admissibility of these statistics does not alter the outcome of this
opinion, the court need not address the issue.
Dr. Pearson is unable to show that any differential treatment was the product of racial
discrimination.‘ Mere assertions of discrimination are insufficient to counter an employer’s
evidence of non-discriminatory reasons for an adverse employment action. Dugan, 293 F.3d at
722, Dr. Pearson fails to meet her burden of establishing that the Board’s reason for eliminating
her position was a pretext for discrimination. Accordingly, the court will grant summary
judgment on this claim.

ii. Dr. Pearson’s Non-Selection for the OEASA Position

Dr. Pearson also claims that her non-selection for the position of Specialist for School
and Community Partnerships in the OEASA was the result of racial discrimination. To establish
a prima facie case for discriminatory failure to hire, a plaintiff must show that: (1) she belonged
to a protected class; (2) she applied for and was qualified for a job for which the employer was
seeking applicants; (3) she was rejected despite her qualifications; and (4) after her rejection, the
position remained open and the employer continued to seek similarly-qualified applicants, or
filled the position with an applicant outside the protected class. McDonnell, 411 U.S. at 802;
E.E.O.C. v. Sears Roebuck & Co., 243 F.3d 8.46, 851 (4th Cir. 2001). It is undisputed that Dr.
Pearson is a member of a protected class, she applied for and was qualified for the position in
OEASA, she was rejected despite her qualifications, and OEASA continued seeking applications
after Dr. Pearson’s rejection. Thus, she can establish a prima facie case of discriminatory failure
to hire.

The Board articulates a non-discriminatory reason for their non-selection of Dr. Pearson

 

‘It is also worth reiterating that Ms. Perkins, who decided on the reorganization, identifies as African American.
There is, of course, no “conclusive presumption that an employer will not discriminate against members of his own
race.” Oncale v. Sundowner Offshore Servs., Inc., 523 U.S. 75, 78 (1998). But, especially absent any direct evidence
of discrimination, the fact that both Ms, Perkins and Dr. Pearson identify as African American is a factor supporting
the likelihood that Ms. Perkins’s decision was not motivated by any racial animus toward Dr. Pearson.

8

 
for the position in OEASA: they state that she performed poorly in the interview and made
disparaging remarks about the Anne Arundel County school system. (Aff. of Anthony Alston at
1-2, ECF No. 65-15). Dr. Pearson cannot meet her burden of showing that the Board’s stated
reason, supported by the contemporaneous score cards, was a pretext for discrimination. See
E.E.O.C., 243 F.3d at 852, Dr. Pearson disputes her low score on the interview, (PI.’s Resp. at
13—14, ECF No. 72), and denies making disparaging remarks about the school system, (/d. at 21-
22), but offers no additional evidence to support her assertion that the Board’s explanation is
untruthful.> °

Dr. Pearson’s claim that her qualifications were superior to the Caucasian man selected
for one of the two open positions in the OEASA similarly fails to prove pretext. By Dr.
Pearson’s own admission, the Caucasian man was also qualified for the position. The position of
Specialist for School and Community Partnerships required a master’s degree and at least four
years of experience; Dr. Pearson notes that the Caucasian man had a master’s degree and
approximately 14 years of experience. (PI.’s Resp. at 14-15, ECF No. 72). The Board does not
dispute that Dr. Pearson was qualified for the position; rather, they claim that her poor interview
performance was the reason for non-selection. Subjective opinions on an interviewee’s “general
interview performance . . . are not per se pretextual,” when general interview perférmance is
relevant to the position. See Holley v. North Carolina Dep't of Admin., N.C., 846 F. Supp. 2d
416, 438 (E.D.N.C. 2012) (citing Mallory v, Booth Refrigeration Supply, Co., 882 F.2d 908,
910-11 (4th Cir. 1989)). According to the job description for Specialist for School and

Community Partnerships, the position requires strong interpersonal and communication skills.

 

> The court again notes that Mr. Alston, the person who decided not to hire Dr. Pearson, is African American. See
supra text accompanying note 4.

6 The court does not consider Dr. Pearson’s contention that Mr. Alston “had an incentive to be untruthful,” (P1.’s
Resp. at 22, ECF No. 72), as sufficient additional evidence to support her claim.

9

 
See ECF No. 72-5 at 4-5. General interview performance is relevant to assessing those skills.
See Holley, 846 F. Supp. at 438 (“One of the primary purposes of [] live interviews [is] to
measure the applicants’ [interpersonal and communication] skills.”). Indeed, the African
American woman who was hired for the position in OEASA scored higher in the interview than
Dr. Pearson, (Aff. of Anthony Alston at 1-2, ECF No. 65-15), and the Caucasian man who was
hired received the highest score in the second round interviews, (7d. at 2). Dr. Pearson cannot
show that the Board’s stated reason for her.non-selection for the position in OEASA was a
pretext for discrimination. Accordingly, her claim fails and the court will grant summary
judgment.

iii. Retaliation

Dr. Pearson’s final claim under Title VII is that the Board retaliated against her because
she reported and investigated discrimination and academic disparities in Anne Arundel public
schools. ECF No. 72 at 26. To establish a prima facie case for retaliation under Title VII, a
plaintiff must demonstrate that: (1) she engaged in protected activity; (2) her employer took
adverse employment action against her; and (3) a causal connection existed between the
protected activity and the adverse action. Foster, 787 F.3d at 250 (internal citation omitted).

Dr. Pearson cannot establish a prima facie case of retaliation because she did not engage
in a protected activity. While a plaintiffs burden on this element is “not onerous,” she must at
least show that she “communicate[d] to her employer a belief that the employer has engaged in .
..aform of employment discrimination.” DeMasters v. Carilion Clinic, 796 F.3d 409, 417 (4th
Cir. 2015 (quoting Crawford v. Metropolitan Gov't of Nashville & Davidson Cty, Tenn., 555
U.S. 271, 276) (2009) (emphasis added). While Dr, Pearson contends that, as part of her job, she

reported discrimination against students in Anne Arundel County public schools, she does not

10
claim that she ever communicated to her employer a belief that they were engaged in
discriminatory employment practices.” She thus fails to make a prima facie case on her
retaliation claims.* ”
B. Title VI Claims of Discrimination and Retaliation

In addition to her Title VII claims, Dr. Pearson asserts that the Board violated Title VI of
the Civil Rights Act of 1964 when they engaged in the alleged acts of discrimination and
retaliation. ECF No. 17 at 8-9. Title VI prohibits discrimination on the basis of, inter alia, race,
in “any program on activity receiving Federal financial assistance.” 42 U.S.C. § 2000d.
Employment discrimination claims are only proper under Title VI “where a primary objective of
the Federal financial assistance is to provide employment,” 42 U.S.C. § 2000d-3, or where the
alleged employment discrimination “necessarily causes discrimination against primary
beneficiaries of federal aid,” Allen v. College of William & Mary, 245 F. Supp. 2d 777, 785 (E.D.
Va. 2003) (citing Zrageser v. Libbie Rebailitation Ctr., Inc., 590 F.2d 87, 89 (4th Cir. 1978)
(overturned on other grounds)).

The analysis of Title VI claims at the summary judgment stage is similar to the analysis
of Title VII claims. A plaintiff must provide either direct evidence of discrimination or proceed
under the McDonne/l Douglas burden-shifting framework. Glen v. Wells Fargo Bank, N.A., 710

F. App’x 574, 577~—78 (4th Cir. 2017) (citing Rashdan y. Geissberger, 764 F.3d 1179, 1182 (9th

 

’ Dr. Pearson correctly notes that the “manager rule,” which requires an employee to “step outside his or her role” as
an employee to engage in a protected activity, docs not apply in the Title VII context. See DeAsasters, 796 F.3d at
421 (internal quotations omitted), But as Dr. Pearson does not claim that her role involved communicating
complaints of employment discrimination, this argument is inapposite.

® Even if Dr. Pearson’s job function did constitute protected activity, she has shown no causal link whatsoever
between her performance of her job duties and Ms. Perkins’s decision to reorganize OEHR. And it is Dr. Pearson’s
burden to show that Ms. Perkins’s “desire to retaliate” against Dr, Pearson was the “but-for cause” of the
reorganization. See Villa, 858 F.3d at 900 (quoting Nassar, 370 U.S. at 352),

° Dr. Pearson claims that as part of the Board’s retaliation against her, she was denied tuition retmbursement. The
court finds that Dr. Pearson did not engage in a protected activity; accordingly, this claim need not be addressed.

11

 
Cir. 2014)); see also Bryant v. Independent Sch. Dist. No. I-38 of Garvin Cty., OK, 334 F.3d 928,
929-30 (10th Cir. 2003) (stating that the “basic allocation of burdens in a Title VI case” follows
the McDonnell Douglas scheme), Fuller v. Rayburn, 161 F.3d 516, 518 (8th Cir. 1998)
(upholding a district court’s application of the McDonnell Douglas framework to a Title VI
claim).

Dr. Pearson alleges that her claims are proper under Title VI because the Board received
federal funds for the benefit of its students, (PI’s Resp. at 28 n.3, ECF No. 72), and that the
employment discrimination she suffered impacted those students, (id. at 28-29). The court will
assume without deciding that Dr. Pearson’s claims are proper under Title VI. Nevertheless,
because the Title VI analysis mirrors the Title VII analysis conducted earlier in this opinion,

supra Part A, the court will grant summary judgment on Dr. Pearson’s Title VI claims.

CONCLUSION
For the foregoing reasons, the court will grant the Board’s motion for summary

judgment. A separate order follows.

(0 I Md

Date Catherine C. Blake
United States District Judge

12
